DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendment to specification, amendment to claims and remarks and all filed on 2/17/21.  Claims 4-5 and 20 are canceled and claims  23, 23 and 24 have been added as per applicants amendment dated 2/17/21.  
					Claims
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 23 (second occurrence) has been renumbered  claim 24. 

Status of claims
 Claims 4-5  and 20 are cancelled. Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/27/19.
Claims 12, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/27/19.
“ inulin” drawn to “polysaccharide” ;  “polyacrylamide “ drawn to polymer under anionic polymer”; “ dimethicone(and) dimethiconol  under “ silicone” ; “sodium cocoamphoacetate “ drawn to “amphoteric surfactant” and “ PEG-40 hydrogenated castor oil “ drawn to “ non-ionic surfactant”.
Objection to the specification for lacking antecedent basis for claim 6  is withdrawn. 
In view of the amendment, rejection of claims 1, 3-11, 13-15 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and rejection of claims 1-11, 13-15, 18-19 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are hereby withdrawn.
The following new grounds of rejection is necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-This is new matter rejection.
There is no support in the instant specification for Polysilicone. The support is for polysilicone-29.
In accordance with MPEP 714.02, applicants should specifically point out support for the expression “Polysilicone”.
The following rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-3, 6-9, 11,13,15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048(‘048) and US 2007/0248558 (‘558).
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9 and the amount is 0.01-20 % (col.2, ll. 29-30). There is overlap with the amount claimed in claim 2, which is 0.2- 10%. All the examples teaches inulin and example 4 teaches inulin and fatty compound which is isopropyl myristate 2% (claim 9, 19) and examples 2 and 6 teach avocado oil 2.5 % and 8% (claim 9 for fatty compound). The amount taught in examples for fatty compound is within the amount claimed which is 0.1-10%. Example 4 teaches water, this is 88.9%, and this meets water of claim 1 and at least 70% of claim 8. Patent teaches at col.10, ll. 35-40 that mixtures of silicones can be used and this is mixture of cyclomethicone and dimethiconol and the amount of silicones is 0.0001-20% (col. 13, ll. 26-29). This meets the limitation of claim 1 regarding silicones. Patent at col.14, line 9 teaches non-ionic surfactants and at the same column line 39 teaches amphoteric surfactant.   Patent ‘087 at col.18, ll. 4-7 teaches adding additive which is thickener.

Bulletin teaches claimed film forming amino silicone polymer which is Polysilicone-29 (claims 1-2) and this also has dipropylene glycol (polyols, claims 7-8, 19, 21) and this is called SILSOFT CLX-E. The bulletin teaches on page 1:

    PNG
    media_image1.png
    646
    714
    media_image1.png
    Greyscale



 US ‘902 teaches aqueous hair and skin cleansing compositions and teaches at ¶ [0048] thickener and describes polyacrylamide and teaches at ¶ [0047] amount which is 0.1-10 % ( claims 4-5, 11, 13, 18) . See claim 4 for polyacrylamide of US ‘902. See claim 14 of US ‘902 for hair care compositions. US ‘902 at ¶ [0033] teaches emulsifier which is alkyl polyglucoside (claim 19).
US ‘048 teaches hair care compositions and teaches at ¶ [0051] conditioning agent and teaches at ¶ [0058] suitable pre formed silicone emulsions and these are emulsions of dimethicone/dimethiconol and the amount is at  ¶ [0066] which is 0.05-15 % (claims 1, 9 and 16) and teaches at ¶ [0075] amphoteric surfactant and describes sodium cocoamphoacetate and at ¶ [0076] describes the amount which is 0.5-8% (claims 1,13 and 21).
US ‘558 teaches hair styling compositions (claimed hair care) and teaches under abstract and claim 1 water which is 20-60% (claim 6) and under claim 1 claims emulsifier and under claim 10 claims PEG-40 hydrogenated castor oil species under non-ionic surfactant (claim 1). 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048(‘048) and US 2007/0248558 (‘558)  as applied to claims 1-3, 6-9, 11, 13,15-16 and 21 above, and further in view of  translated text of JP 2013-63959 (‘959).
The references cited above do not teach the specific emulsifier, which is octyldodecanol and octyldodecyl xyloside.
However, JP ‘959 teaches hair cosmetic ( claimed hair care ) and teaches the emulsifier which has components octyldodecanol and  octyldodecyl xyloside and  polyethylene glycol dipolyhydroxystearate that provides excellent in stability ( page 1).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant and add the specific emulsifier, which is a combination of octyldodecanol and  octyldodecyl xyloside and  polyethylene glycol dipolyhydroxystearate taught by JP with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048 (‘048) and US 2007/0248558 (‘558)  as applied to claims 1-9, 11, 13,15-16, and 21 above, and further in view of   U. S. Patent 5,827,510 (‘510). 
Bulletin teaches polyol but not the amount of polyol. Patent ‘510 teaches hair growth preparation that has water , oil (claimed fatty compound ) and water-soluble solvent which is polyol (glycerin ) and the amount is 50-90 %. This meets the limitation of “ at least 40% “ since the upper limit can be anywhere above 40%. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant and  add polyol which is glycerin along with castor oil taught by patent ‘510 with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions and the combination of water, castor oil and glycerin in the amount greater than 
Applicants address all the 103 rejection together and examiner will also address the same.
Response to Arguments
Applicant's arguments filed 2/17/21 have been fully considered but they are not persuasive. 
Applicants argue that claim 1 recites features which were previously recited in clams 4 and 5 but with two or more of the at least one polymer, the at least one amphoteric surfactant or the at least one silicone compound rather than one or more, and claim 18 recites that the hair care composition includes polyacrylamide, C13-14 isoparaffin, and laureth-7.
In response to the above argument incorporation of claims 4-5 into claim 1 renders the claims obvious over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048(‘048) and US 2007/0248558 (‘558). Regarding claim 18 which added the new limitation see below for new ground of rejection.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and US 2014/0341831 (‘831).
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9 and the amount is 0.01-20 % (col.2, ll. 29-30). All the examples teaches inulin and example 4 teaches inulin and fatty compound which is isopropyl myristate. Example 4 teaches water.

However  US ‘831 teaches hair thickened compositions and teaches under example 1 Sepigel 305, which is a combination of polyacrylamide, C13-14 isoparaffin, and laureth-7.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin in example 2 or 4 or 5 and add the ingredients of  example 1 of US ‘831 with the reasonable expectation of success that the modified  hair care compositions provide soft feel to the hair and leave no residue on the hair but increase the hair diameter by providing thicker and fuller appearance to the hair which is beneficial to the consumer. This is a prima facie case of obviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and US 2014/0341831 (‘831) as applied to claim  18  above, and further in view of US 2016/0279048(‘048) and US 2007/0248558 (‘558) and U. S. Patent 5,827,510 (‘510). 
 Patent ‘087  teaches under example 4 isopropyl myristate drawn to fatty compound of claim 19.   The references above do not teach the limitation of claim19  drawn to “ dimethicone(and) dimethiconol  under “ silicone” ; and “ PEG-40 hydrogenated castor oil “ drawn to “ non-ionic surfactant” and polyol. 
US ‘048 teaches hair care compositions and teaches at ¶ [0051] conditioning agent and teaches at ¶ [0058] suitable pre formed silicone emulsions and these are emulsions of dimethicone/dimethiconol.

Patent ‘510 teaches hair growth preparation that has water , oil (claimed fatty compound ) and water-soluble solvent which is polyol (glycerin ) and the amount is 50-90 %. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin in example 2 or 4 or 5 and add the ingredients of  example 1 of US ‘831 along with silicones and non-ionic surfactant and polyol with the reasonable expectation of success that the modified  hair care compositions provide soft feel to the hair and leave no residue on the hair but increase the hair diameter by providing thicker and fuller appearance to the hair provides and polyol like glycerine provide shine, lubricates the hair shaft and  moisturizes and softens the hair  which is beneficial to the consumer. This is a prima facie case of obviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048 (‘048) and US 2007/0248558 (‘558)  as applied to claims 1-9, 11, 13,15-16, and 21 above, and further in view of  US 2014/0341831 (‘831).
  US ‘902 teaches aqueous hair and skin cleansing compositions and teaches at ¶ [0048] thickener and describes polyacrylamide but not polyacrylamide  and further including C13-14 isoparaffin, and laureth-7.

Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087 comprising cationic polymer and inulin by adding Polysilicone -29 taught by bulletin and add  specific silicone, which is dimethicone and dimethiconol taught by US ‘902  and substitute  the thickener which is polyacrylamide taught by US ‘902 with thickener of US ‘831 which is a combination of  polyacrylamide and  C13-14 isoparaffin, and laureth-7 and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions which is beneficial to the consumer. This is a prima facie case of obviousness.
Claims 1 and  24 (as per Rule 126) are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U. S. Patent 7,928,087 (‘087) and  U. S. Patent 7,481,845 (‘845) and SILSOFT CLX-E  Momentive marketing bulletin (bulletin) and US 2014/0349902 (‘902) and US 2016/0279048 (‘048) 
Patent ‘087 teaches cosmetic compositions containing fructans and cationic polymers and this combination imparts soft feel to the hair, leave no residue, and teaches claimed inulin at col. 1, ll. 62-68 and col.2, line 9,  and the amount is 0.01-20 % (col.2, ll. 29-30, claim 1). All the examples teaches inulin Example 4 teaches water. Patent teaches at col.10, ll. 35-40 that mixtures of silicones can be used and this is mixture of cyclomethicone and dimethiconol and the This meets the limitation of claim 1 regarding silicones. Patent at col.14, line 9 teaches non-ionic surfactants and at the same column line 39 teaches amphoteric surfactant.   Patent ‘087 at col.18, ll. 4-7 teaches adding additive which is thickener.
The difference between patent ‘087 and instant application is patent ‘087 does not teach claimed film-forming amino silicone polymer and the species drawn to claimed silicone, amphoteric surfactant , and species drawn to anionic polymer and inulin without having cationic polymer.
Patent ‘845 teaches compositions for protecting keratin and teaches under example 2 composition with inulin and without cationic polymer.
Bulletin teaches claimed film forming amino silicone polymer which is Polysilicone-29 (claims 1-2) and this also has dipropylene glycol  and this is called SILSOFT CLX-E. The bulletin teaches on page 1:

    PNG
    media_image1.png
    646
    714
    media_image1.png
    Greyscale


Bulletin teaches under examples Polysilicone amount and this is 6 %, 1% and 5%.
 US ‘902 teaches aqueous hair and skin cleansing compositions and teaches at ¶ [0048] thickener and describes polyacrylamide and teaches at ¶ [0047] amount which is 0.1-10 % ( claim 1) . See claim 4 for polyacrylamide of US ‘902. See claim 14 of US ‘902 for hair care compositions. US ‘048 teaches hair care compositions and teaches at ¶ [0051] conditioning agent and teaches at ¶ [0058] suitable pre formed silicone emulsions and these are emulsions of dimethicone/dimethiconol and the amount is at  ¶ [0066] which is 0.05-15 % (claim 1) and sodium cocoamphoacetate and at ¶ [0076] describes the amount which is 0.5-8% (claim 1).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of patent ‘087  by having inulin without the cationic polymer taught by patent ‘845 and  adding Polysilicone -29 taught by bulletin and add the thickener which is polyacrylamide taught by US ‘902 and specific silicone, which is dimethicone and dimethiconol and specific amphoteric surfactant taught by US ‘048 and specific non-ionic surfactant taught by US ‘558 since patent ‘087 teaches adding thickener (claimed in the instant application as anionic polymer), silicones, amphoteric surfactant, non-ionic surfactant with the reasonable expectation of success that the modified compositions provide soft feel to the hair and leave no residue on the hair but also provide various benefits taught by bulletin for having film forming amino silicone polymer in the compositions. This is a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619